WINTERSHEIMER, Justice,
concurring in part, dissenting in part.
I concur in the result achieved by the majority opinion, but I must respectfully dissent from the rationale used to reach that result. KRS 31.170(4) requires a finding of special circumstances by the trial court before an order in regard to excess fees can be entered. I do not believe that this Court can substitute its finding by simply labeling it “a matter of law.” This matter should be remanded to the trial court for the proper finding.